department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a frev-116962-99 offic e of c h ief c o u n sel uilc 6050i number release date memorandum for j eric lawson acting assistant district_counsel indiana district from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject payments exceeding dollar_figure received in a trade_or_business this responds to your memorandum dated date regarding the application of the information reporting requirements of sec_6050i of the internal_revenue_code to a particular transaction at pari-mutuel betting parlors issue are winning tickets and vouchers issued by pari-mutuel betting parlors regarded as cash for purposes of sec_6050i if those tickets and vouchers may be used in placing a bet of more that dollar_figure conclusion winning tickets and vouchers used in placing a bet of more than dollar_figure are not cash for purposes of sec_6050i facts pari-mutuel betting parlors allow customers to combine cash with winning tickets or vouchers to place a bet or a series of bets the vouchers are obtained for a cash payment or by converting winning tickets a voucher or winning ticket cannot be cashed outside the betting parlor the following illustrates the situation you inquire about a customer uses dollar_figure in currency and a winning ticket for dollar_figure or a voucher purchased by the customer for dollar_figure to place a bet in the amount of dollar_figure law and analysis sec_6050i provides in general that any person engaged in a trade_or_business who receives more than dollar_figure in cash in one transaction or in two or more related frev-116962-99 transactions shall make the return described in sec_6050i sec_1_6050i-1 of the income_tax regulations sets forth provisions regarding information returns when cash of more than dollar_figure is received in a trade_or_business cash is defined as a the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued and b a cashier’s check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure received in specific kinds of transactions these transactions are a designated reporting transaction ie the retail_sale of a consumer durable collectable or travel or entertainment activity or a transaction in which the recipient knows that a financial_instrument is being used to avoid reporting under sec_6050i sec_1_6050i-1 and iii winning tickets and vouchers are not cash for purposes of sec_6050i first they clearly are not coin or currency of the united_states they do not circulate in the united_states and they are not customarily used and accepted as money in the united_states second they are not the kind of monetary instruments described in sec_1 6050i- c ii b nor is the transaction in which the ticket or voucher is used a transaction described in sec_1_6050i-1or iii this memorandum is advisory only and is not intended to be conclusive as to the tax consequences for any specific taxpayer if we may be of additional assistance please contact cc dom it a pincite-4920
